DETAILED ACTION
	This is a Notice of Allowance for application 16/874,643. Receipt of the amendments after final filed on 01/06/2022 is acknowledged.
Claims 21, 23-29, 31-34, and 36-40 are pending.
Claims 1-20, 22, 30, and 35 are cancelled.
Claims 21, 23-29, 31-34, and 36-40 are examined.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 21, 23-29, 31-34, and 36-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 01/06/2022 are persuasive. The Tokuno et al. (U.S. Patent 6,892,410) reference discloses that the embodiment of figure 13 has an arrangement for the reinforcement on the bottom chord of the truss which results in a strong shearing force and bending moment at the position P1 where the reinforcement is attached to the bottom chord. Unlike such a reinforcement as disclosed in Tokuno et al., the present invention is attached on the bottom surface of the steel structure in such a manner such 
Pantelides et al. disclose a method of using a CFRP band to reinforce a steel girder, where the band is attached at opposite ends of the bottom surface of the girder using clamping shoes. However, Pantelides et al. do not disclose the use of a lifting element or a support such that the band is pre-stressed in a direction perpendicular to the steel girder. Tokuno et al. disclose in figure 13 that lifting elements can be positioned between the ends of such a reinforcement element attached to the bottom of a steel girder; however, as explained above, such a method alone is taught away from in Tokuno et al. and thus it would not have been obvious to modify Pantelides et al. in view of such an embodiment of Tokuno et al. based on the disclosure of Tokuno et al. 
Mauquoy (U.S. Patent 4,006,523) discloses a method of pre-stressing a steel beam that is to then be embedded within concrete, where a tensioning wire is to be attached to a bottom surface of the steel beam. It is not specifically disclosed within the disclosure of Mauquoy; however, it appears from the drawings and structure of the beam that such wires wrap around the outer support elements #4 in order to counteract the bending moments exerted by such a wire when it is tensioned. The wires extend outward from the center of the beam and thus function differently than that as presently .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635